Title: To George Washington from James Ross, 2 February 1798
From: Ross, James
To: Washington, George



Sir
Philadelphia 2d Feby 1798

In consequence of your letter of the 22d Ulto I lodged your bonds in the Bank of Pennsylvania & received the enclosed receipt, so that in future there will be no difficulty when the debtors offer money to the Bank.
Your lands on the Kenhawa are well sold if the purchaser is an industrious & wealthy man. Altho the lands are certainly of the first quality & the credit very considerable, yet I cannot be persuaded that he will be able to subdivide & sell for such a Sum as

will yeild him a profit. The Country beyond the Ohio is now opening, Adventurers who have money will seek a Settlement there, & purchase public lands of the first quality at a Moderate price. This must greatly retard the sale of high priced lands upon the Kenhawa and on this side of the Ohio. In the mean time interest is running upon the purchase money & adding every day to the first cost, And probably an Additional capital must be employed in furnishing provisions or making improvements—I have lately had some experience as to difficulties and expence in the improvement of new lands. My agents were skilful, honest and industrious, but the result was not such as to incourage me in the prosecution of a system I had partly adopted. I have resolved to sell without improvements, or to effect by leases on conditions of clearing lands &c.
The legislature is as much divided, and the parties in it, as much embittered against each other, as it is possible to conceive. The more our danger encreases, the factious, discontented spirit seems to become bolder, & to assume a more desperate attitude. One party or the other must obtain a decisive Victory before the Machine of Government can move with any efficacy. The sooner this is decided the better. At present the House of Represts. is engaged in a deep, learned discussion of a knotty question—whether spitting in the face of a member while attending his duty in the house is an insult or not. Those who know the house best seem to think that the ruffian who was guilty of this rudeness, will be protected by his party. With most sincere respect I have the honour to be Sir your most Obedient & most humble Servant

James Ross

